131 F.3d 147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kulwinder KUMAR, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE,
No. 97-70356.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997**Nov. 21, 1997.

On petition for Review of an Order of the Board of Immigration Appeals, INS No. Aze-anf-swe.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Kulwinder Kumar, a native and citizen of India, petitions pro se for review of the decision of the Board of Immigration Appeals ("BIA") affirming the immigration judge's ("IJ") denial of his application for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).  We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we deny the petition.


3
We conclude that substantial evidence supports the BIA's adverse credibility finding.  See de Leon-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir.1997).  Even if Kumar had established his credibility, substantial evidence supports the BIA's determination that Kumar failed to establish his eligibility for asylum.  See Ramos-Vasquez v. INS, 57 F.3d 857, 861 (9th Cir.1995).  Although Kumar's testimony may have established that he has a subjective fear of persecution if returned to India, see Cuadras v. INS, 910 F.2d 567, 571 (9th Cir.1990), he adduced no evidence to support an objectively reasonable well-founded fear of persecution, see Rodriguez-Rivera v. INS, 848 F.2d 998, 1002 (9th Cir.1988) (per curiam)1


4
Accordingly, we conclude that no reasonable factfinder would be compelled to conclude that Kumar possessed a well-founded fear of persecution.  See Kazlauskas v. INS, 46 F.3d 902, 905 (9th Cir.1995).  Because the standard for withholding of deportation is higher than the standard for asylum, the BIA properly denied withholding of deportation.  See Acewicz v. INS, 984 F.2d 1056, 1062 (9th Cir.1993).


5
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because Kumar failed to raise any contention regarding past persecution on appeal, we decline to address the issue.  See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996)